Order entered July 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00268-CV

                IN THE INTEREST OF D.V.D. AND B.L.D., CHILDREN

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-18833

                                          ORDER
       Before the Court is appellee’s July 14, 2017 agreed motion for extension of time to file

his brief. We GRANT his motion to the extent that we ORDER appellee to file the brief on or

before September 5, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE